Citation Nr: 0403002	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  00-01 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected ganglion cyst of the right 
wrist.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from July 1956 to August 
1965 and in the Reserves from September 1965 to June 1968.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The Board remanded this matter in February 2001 for 
additional development, which was completed.  The Board 
remanded this matter again in June 2003 to ensure due process 
had been satisfied, which was accomplished by the issuance of 
a supplemental statement of the case per the Remand 
directives.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's hypertension is not shown to have been 
caused or worsened by his service-connected ganglion cyst of 
the right wrist. 



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been incurred or 
aggravated therein and was not caused or aggravated by 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, rating 
decisions dated in December 1998 and June 1999; the statement 
of the case (SOC) dated in October 1999; the Board remand in 
February 2001; the letter giving the veteran notification of 
the VCAA dated in May 2001; development letters dated in 
August 2001 and July 2002; the supplemental statements of the 
case (SSOC) dated in December 2002 and October 2003; and the 
Board remand dated in June 2003 provided the veteran with the 
applicable law and regulations and gave adequate notice as to 
the evidence needed to substantiate his claim.  In addition, 
the VCAA letter explained the notice and duty to assist 
provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to submit or authorize VA to obtain outstanding 
evidence relevant to the appeal.  Further, in a statement 
dated in July 2003, the veteran indicated that he had no 
further evidence to submit for his claim.  Thus, the Board is 
satisfied that the RO has provided all notice as required by 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the duty to assist, the RO has secured a 
current VA medical examination, VA outpatient treatment 
records, and private outpatient records.  The veteran has not 
authorized VA to obtain any additional private evidence.  The 
Board finds that the duty to assist the veteran with the 
development of his claim is therefore satisfied.  38 U.S.C.A. 
§ 5103A (West 2002).  



Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection may also be allowed 
on a presumptive basis for hypertension, if this disability 
becomes manifest to a compensable degree within one year 
after the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that there is no objective evidence of record 
that suggests or tends to suggest that the veteran's post-
service hypertension relates in anyway to his period of 
service, and the veteran does not contend this as well.  The 
service medical records do not include any notations or 
diagnoses of hypertension.  No unusual clinical findings were 
noted during examinations at enlistment, separation, and 
reenlistment.  Thus, there is no basis for direct service 
connection for hypertension.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Furthermore, there are no clinical data to substantiate that 
hypertension was present within one year of separation from 
service so as to warrant a grant of service connection on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

"Marginal" blood pressure readings were indicated in a 
private medical record in April 1991.  Increased blood 
pressure readings were noted in private medical records dated 
in March and April 1995 associated with treatment of the 
right wrist.  Also noted at that time was the possibility of 
hypertension.  Hypertension was first diagnosed during a VA 
examination dated in June 1995.  

In July 1995, the veteran was admitted to the hospital for 
recurring chest discomfort consistent with post-infarction 
angina.  At that time, the veteran also had a diagnosis of 
hypertension.  All of these medical records are dated many 
years after the veteran's separation from service.  There are 
no medical records to support the onset of hypertension 
within one year of separation of service.  Thus, service 
connection on a presumptive basis also is not warranted in 
this case.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

With respect to service connection on a secondary basis, the 
Board notes that the evidence of record does not support that 
the veteran's post-service hypertension occurred secondarily 
to his service-connected ganglion cyst of the right wrist.  
Although multiple private and VA outpatient treatment records 
reflect diagnoses of hypertension and elevated blood 
pressure, the evidence most probative in this case includes 
medical findings from a June 1995 VA examination, an October 
2002 VA examination, and private medical statements from Dr. 
R. Polhemus received in November 1995, July 2002, and 
December 2002.  

At the VA examination in June 1995, the examiner recited the 
veteran's reported history related to the development of his 
right wrist disability and the onset of high blood pressure 
in 1995 when hospitalized for a wrist ganglion cyst 
infection.  The veteran reported at that time that he was 
placed on medication for control of his high blood pressure.  
Blood pressure readings at that time were 162/124 with pulse 
82; sitting at 176/121 with pulse 90; lying at 170/113 with 
pulse 79.  The examiner diagnosed hypertension.  

In Dr. Polhemus' statement received into the record in 
November 1995, the physician stated that the veteran was 
treated in March 1995 for symptoms associated with the right 
hand, which ultimately resulted in an infected ganglion cyst 
of the right wrist that required intervention.  In July 1995, 
the veteran developed severe chest pain and had an acute 
inferior myocardial infarction, for which he was treated.  
Dr. Polhemus stated that at the time the veteran was first 
evaluated for his infected ganglion cyst, the veteran was 
noted to have had quite severe hypertension.  Initially, this 
was attributed to the stress of his right wrist disorder.  
The physician further noted, however, that the hypertension 
persisted and antihypertensive therapy was required.  

In Dr. Polhemus' statement dated in July 2002 provided in 
response to prior Remand directives, it appears that he 
indicated that the veteran's chronic hypertension was as 
likely as not the result of the veteran's service-connected 
ganglion cyst of the right wrist.  

In a recitation of the veteran's past medical history during 
the October 2002 VA examination, the examiner noted the 
veteran's report that he had not had any problems with his 
blood pressure prior to 1995, when he presented with an 
infection of the right wrist.  The examiner stated that the 
record substantiated elevated blood pressure readings since 
at least March 1995 without evidence in the record of any 
elevated blood pressure readings prior to that time.  

The examiner noted in particular that at the time when the 
veteran's infected right hand was diagnosed and treated, his 
blood pressure readings were clearly elevated in a persistent 
nature.  The veteran was seen and treated for hypertension at 
that time.  Three months later in approximately in July 1995, 
the veteran was status post myocardial infarction; 
hypertension was included among the diagnoses made at that 
time.  The veteran's long-term tobacco abuse was noted in the 
records.  

The examiner reported that during the period of time in March 
1995 when the veteran was treated for disability associated 
with ganglion cyst of the right hand, the veteran was given 
medication for high blood pressure.  The veteran's blood 
pressure decreased shortly before his infectious ganglion 
cyst was resolved.  In March 1996, the record reveals again 
that hypertension was diagnosed.  The examiner further noted 
the evidence of coronary ischemic disease occurring soon 
after the initial diagnosis of hypertension.  

Based on findings made during the October 2002 VA 
examination, the examiner concluded that the medical evidence 
was most consistent with an individual who had hypertension 
at the time of the hand infection, which may have been 
temporarily aggravated by the infection of the right wrist, 
the stress of which can temporarily aggravate individual 
blood pressure determination and temporarily cause the blood 
pressure to rise.  The examiner further noted, however, this 
would not cause long-term sustained increase in blood 
pressure associated with the diagnosis of hypertension.  
Therefore, the examiner concluded that there was not enough 
evidence to causally relate the veteran's hypertension to his 
service-connected ganglion cyst of the right wrist.  

With respect to Dr. Polhemus' statement received in December 
2002, the physician noted that the veteran was seen for 
symptoms associated with the right wrist in March 1995 and 
that prior to that time, the veteran had not been seen for 
many years.  During the 1995 examination, Dr. Polhemus noted 
that the veteran's blood pressure reading was high, as was 
the case in a follow-up examination shortly thereafter.  The 
physician noted that not having treated the veteran for 
several years, it was difficult to determine the exact reason 
for the increased blood pressure readings, but that at the 
time, it seemed that the pain in the right wrist caused the 
elevated readings.  With such limited exposure to the veteran 
and his disabilities, however, it was not possible to give a 
definite cause for the veteran's hypertension.  

The Board notes that in light of the foregoing, service 
connection for hypertension on a secondary basis is not 
warranted.  The preponderance of the evidence is against a 
grant of service connection for hypertension as secondary to 
his service-connected disability manifested in the right 
wrist.  The only evidence appearing to attribute the 
veteran's hypertension to his service-connected disability is 
the opinion of Dr. Polhemus.  Nonetheless, when asked to 
provide a rationale for his opinion, Dr. Polhemus admitted 
that it was not possible to give a definite cause for the 
hypertension.  The Board finds the VA examiner's opinion that 
there was no relation between the two disabilities most 
persuasive.  Allen v. Brown, 7 Vet. App. at 439.  

In sum, although the veteran has not contended that his 
claimed disorder is directly related to service, as discussed 
at the outset of this decision, the Board finds no evidence 
that the veteran had the claimed disorder in service, or 
within the presumptive period following service.  The 
preponderance of the evidence is against the claim that the 
veteran's hypertension was caused or worsened by his service-
connected right wrist ganglion cyst.  

In reaching the foregoing decision, the Board has 
acknowledged the "benefit of the doubt rule."  As the 
evidence is not in relative equipoise, the rule is 
inapplicable in this case.  38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for hypertension as secondary to service-
connected disability of ganglion cyst of the right wrist is 
denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



